COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Lamonte Jermaine Haskett v. The State of Texas

Appellate case number:    01-13-00581-CR

Trial court case number: CR 29991

Trial court:              75th District Court of Liberty County

     On May 2, 2014, counsel for appellant filed a motion to dismiss. The motion is
DENIED, as it is not signed by appellant as required by TEX. R. APP. P. 42.2(a).
       The motion, however, indicates a Motion for New Trial was granted by the trial court on
September 4, 2013. The granting of a motion for new trial restores the case to its position before
the former trial and renders any appeal moot. See TEX. R. APP. P. 21.9(b).

        Our record, however, does not contain an order or transcript of a hearing granting a
motion for new trial. The clerk of the trial court is ORDERED, within 30 days of the date of
this order, to file a supplemental record containing the order granting a new trial, or verify that
no such order exists.

        The court reporter is ORDERED, within 30 days of the date of this order, to file a
transcript of the September 4, 2013 hearing, or verify that no transcript was taken.

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually      Acting for the Court


Date: May 8, 2014